Polos, C.J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of that property. However, upon examination of the record in this cause, we find that Claimant’s property was lost during the course of a shake down conducted by an employee of the Illinois Department of Corrections in search of contraband. This was not an instance where the State took actual physical possession of Claimant’s property, and this Court does not recognize a right to recovery under these circumstances. See, Bargas v. State, 32 Ill.Ct.Cl.__. It is therefore ordered that this cause be, and hereby is, denied.